Citation Nr: 0503131	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-13 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than April 18, 2001 
for a grant of service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION


The veteran had active military service from September 1985 
to September 1988.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2002 decision of the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO determined that new and material 
evidence had been presented to reopen and grant a claim of 
service connection for a disorder classified as hallux valgus 
deformity of the right foot with hammertoe deformities, 
status post bunionectomy, postoperative, as well as for a 
disorder classified as bunionectomy, with painful callus 
hallux configuration, hammertoe deformity surgery of the left 
foot, postoperative.  

In a memorandum received in April 2002, the veteran's 
representative stated that she wanted a hearing at the RO 
before a Decision Review Officer.  A hearing was scheduled 
for May 9, 2002.  However, in a statement received on the day 
prior, May 8, 2002, the veteran indicated that she had not 
requested and, furthermore, did not want a hearing.  

The veteran expressed dissatisfaction with the August 2002 
decision by submitting a notice of disagreement (NOD) - 
which the RO received in January 2003.  In her NOD, she 
alleged that an earlier effective date should have been 
granted for the award of service connection for a bilateral 
foot disorder.  She later completed her substantive appeal 
(VA Form 9) in May 2003, to have the Board hear her case.  
See 38 C.F.R. § 20.200 (2004).




FINDINGS OF FACT

1.  The veteran's military service ended in September 1988.

2.  An April 1997 Board decision denied service connection 
for a bilateral foot disorder.  

3.  Service connection subsequently was granted for a 
bilateral foot disorder effective April 18, 2001, the date of 
receipt of a reopened claim for this condition.  


CONCLUSIONS OF LAW

1.  The April 1997 decision of the Board denying service 
connection for a bilateral foot disorder is final.  
38 U.S.C.A. § 7104 (West 2002).

2.  An effective date prior to April 18, 2001, is not 
warranted for the grant of service connection for a bilateral 
foot disorder.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

In this case, the RO's June 2001 VCAA letter notified the 
claimant about what constituted new and material evidence and 
discussed hers and VA's evidence gathering responsibilities.  
In fact, evidence and information added to the record 
subsequent to the June 2001 VCAA letter proved to be 
sufficient both to substantiate her petition to reopen and to 
support a grant of service connection for a bilateral foot 
disorder.  As indicated, the veteran since has filed a claim 
for an earlier effective date.

In Huston v. Principi, 17 Vet. App. 195 (2003), the U.S. 
Court of Appeals for Veterans Claims (Court) held that the 
VCAA requires VA to advise the appellant that evidence of an 
earlier filed claim is necessary to substantiate a claim for 
an earlier effective date.  So this seemingly would require 
VA to send another VCAA letter in this particular case, 
addressing this specific issue.  But where, as here, 
VA receives an NOD (that raises a new issue-in this case, 
the effective date claim) in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, 38 U.S.C.A. § 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003).

As such, the Board is satisfied that VA has complied with 
both the notification requirements, see Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), and the duty to assist 
requirements of the VCAA and the implementing regulations.




Legal Criteria

A decision of the Board denying a claim is final and binding 
on the veteran, and may not thereafter be reopened and 
considered on the same factual basis.  38 U.S.C.A. §  7104(b) 
(West 2002); 38 C.F.R. § 20.1100 (2004).  There are, however, 
exceptions to this rule - for example, if new and material 
evidence is submitted, or if the Board orders reconsideration 
of the decision, or if another exception to finality applies, 
such as the decision was the product of 
clear and unmistakable error (CUE).  See 38 U.S.C.A. §§ 5108, 
7103 (West 2002); 38 C.F.R. §§ 3.105(a), 3.156(a) (2004).

Unless otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a) (West 1991).  

Further, in the case of a reopened claim, criteria governing 
effective dates for compensation provide that the effective 
date of an award of disability compensation, received after 
final disallowance, shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(q)(ii) (2004).

Analysis

The initial claim of service connection for a bilateral foot 
disorder was denied by RO decisions issued in June 1995 and 
September 1995.  The veteran timely completed an appeal to 
those adverse determinations, and the Board affirmed those 
denials in its decision issued in April 1997.  



The veteran did not submit a motion seeking reconsideration 
of the Board's decision or a motion to revise it based on 
clear and unmistakable error, nor did she seek to appeal the 
Board's decision to the United States Court of Appeals for 
Veterans Claims.  So the Board's decision is final and 
binding on her, and it subsumed the RO's adverse 
determinations.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1104 (2004).  

The claim for service connection for a bilateral foot 
disorder, received on April 18, 2001, was in actuality a 
petition to reopen the previously denied claim.  
Evidence added to the record in support of the reopened claim 
is summarized below.

Reports from a private podiatrist reflect the veteran's 
treatment for a bilateral foot disorder from June 2000 to 
April 2001.  They indicate she underwent an arthroplasty for 
hammertoes, bilaterally.  As well, the records reference past 
treatment involving a bunionectomy and hammertoe surgery.  In 
fact, medical records from a private podiatrist, available 
when the Board issued its decision in April 1997, indicate 
the veteran underwent left foot surgery during 1994.  

A statement from the veteran's spouse indicates the veteran 
had been suffering with foot problems since 1986.  According 
to the spouse, the veteran advised that foot problems had 
begun, in 1985, during military service.  In another 
statement, Nancy Clements pointed out that she had first hand 
knowledge of the veteran's foot problem and had observed her 
before, during and after surgery on her feet.  She remarked 
the veteran had immense foot pain, as well as foot spasms.  

A VA examination of the feet was performed in July 2002.  
Following examination and review of the claims file, it was 
the physician's opinion that the veteran's bilateral foot 
disorder had its onset in service.  The VA physician's 
favorable opinion was the first competent medical evidence of 
record relating the veteran's bilateral foot disorder to 
military service.



It is argued that service connection for a bilateral foot 
disorder should be granted effective August 12, 1994, the 
date of receipt of the initial claim seeking service 
connection for this condition.  Here, however, the VA 
examiner's July 2002 favorable opinion was the first evidence 
of record sufficient to support a grant of service connection 
for a bilateral foot disorder.  This opinion was added to the 
record subsequent to receipt of the veteran's application to 
reopen her claim of service connection for a bilateral foot 
disorder.  

Governing criteria are quite specific in providing that the 
effective date of a grant of service connection, in the case 
of a reopened claim following a final disallowance, as is the 
case here, is the date of receipt of the reopened claim or 
the date entitlement arose.  In this case, the RO granted 
service connection for a bilateral foot disorder as of April 
18, 2001, the date of receipt of the reopened claim.  

In accordance with governing criteria, no basis is provided 
for a grant of an effective date for service connection for a 
bilateral foot disorder earlier than April 18, 2001.  In 
reaching this determination, the Board has been mindful of 
the doctrine of the benefit of doubt.  38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 
49 (1991).  But as the preponderance of the evidence is 
against the claim, this doctrine is inapplicable to this 
case.


ORDER

An effective date prior to April 18, 2001, for the grant of 
service connection for a bilateral foot disorder is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


